DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 10/11/2021 with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-7, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US# 2019/0326381 hereinafter Hou) in view of Yu et al. (US# 8,446,345 hereinafter Yu, Lee et al. (US# 2019/0341431 hereinafter Lee), and Kim (US# 2008/0180364 hereinafter Kim).
Referring to claim 1, Hou discloses an organic light emitting display panel having a display region and a first non-display region located at a side of the display region in a column direction, the organic light emitting display panel (OLED display panel with a display region comprises substrate 11 and non-display region comprises power driving chip 14 in a column direction; Paras. 0019-0020, Fig. 1) comprising:
a plurality of pixel driving circuits (111; Fig. 1) arranged in a matrix and located in the display region (pixel units 111 are arranged in a matrix on the substrate 11; Para. 0020, Fig. 1):
a driving power supply (14; Fig. 1) located in the first non-display region (Fig. 1 shows that the power driving chip 14 is located in a non-display region);
one or more anode power wires each comprising a first extension segment and a second extension segment (signal line 12 comprises first connection line 121 and second line 122; Para. 0020, Fig. 1), a head end of the first extension segment being electrically connected to the driving power supply (signal line 12 electrically connected to the power drive chip 14 via interface 141; Para. 0026, Fig. 1), the first extension segment extending at least to a first position along the column direction, a tail end of the first extension segment being electrically connected to a head end of the second extension segment (the connection element “C” that connects the first connection line 121 and the second line 122 are connected together; Fig. 1), the second extension segment extending at least to a second position along the column direction (second line 122 extends in a column direction; Fig. 1), wherein a row of pixel driving circuits of the plurality of pixel driving circuits in the display region that is farthest from the first non-display region is located at the first position, and a row of pixel driving circuits of the plurality of pixel driving circuits in the display region that is closest to the first non-display region is located at the second position (a group of pixel units 111 in a row is closest to the non-display region of power drive chip 14 from bottom up; Fig. 1); and
one or more first sub-pixel columns corresponding to the one or more anode power wire (pixel units 111 in column are being connected to signal line 12; Para. 0026, Fig. 1), each of the one or more first sub-pixel columns comprising a plurality of sub-pixels arranged in the column direction (pixel units 111 in column are being connected to signal line 12; Para. 0026, Fig. 1), each of the plurality of sub-pixels comprising a light emitting device (The light-emitting unit 1111; Para. 0030);
wherein in each of the plurality of sub-pixels of each first sub-pixel column of the one or more first sub-pixel columns (pixel units 111 in column; Fig. 1), the anode power wire connection terminals of the two pixel driving circuits are respectively electrically connected to the first extension segment and the second extension segment of one of the one or more anode power wires corresponding to the first subpixel column (pixel units 111 in column are being connected to signal line 12 having connection lines 121 and 122; Para. 0026, Fig. 1). 
However, Hou does not specifically disclose each sub-pixels comprising two pixel driving circuits of the plurality of pixel driving circuits, wherein the two pixel driving circuits of each sub-pixel are configured to drive the same one light emitting device of the sub-pixel, the light emitting device comprising a cathode, an organic light emitting layer and an anode that are disposed in a stacked manner, each of the two pixel driving circuits comprising an anode power wire connection terminal, an anode connection terminal, and a driving transistor connected in series between the anode power wire connection terminal and the anode connection terminal, 
In an analogous art, Yu discloses each sub-pixels comprising two pixel driving circuits of the plurality of pixel driving circuits (each pixel P comprises driving circuits DP(L) and DP(R); Col. 6 lines 16-67, Fig. 6), wherein the two pixel driving circuits of each sub-pixel are configured to drive the same one light emitting device of the sub-pixel (both driving circuits DP(L) and DP(R) are being connected to OLED; Col. 6 lines 16-67, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Yu to the system of Hou in order to allow the threshold voltages can be more accurately extracted, thus improve the display quality.
However, Hou in view of Yu does not explicitly the light emitting device comprising a cathode, an organic light emitting layer and an anode that are disposed in a stacked manner, each of the two pixel driving circuits comprising an anode power wire connection terminal, an anode connection terminal, and a driving transistor connected in series between the anode power wire connection terminal and the anode connection terminal, wherein in the sub-pixel, the anode connection terminals of the two pixel driving circuits are electrically connected to the anode of the light emitting device.
In an analogous art, Lee discloses the light emitting device comprising a cathode, an organic light emitting layer and an anode that are disposed in a stacked manner (the first terminal of the OLED may be a cathode terminal, and the second terminal of the OLED may be an anode terminal. In example embodiments, the anode terminal of the OLED may correspond to the lower electrodes 291_1 and 291_2 of FIG. 12, and the cathode terminal of the OLED may correspond to the upper electrode 340 of FIG. 12.; Para. 0049), each of the two pixel driving circuits comprising an anode power wire connection terminal, an anode connection terminal (The first high power supply voltage wiring 290_1 may extend in the first direction D1 as being spaced apart from the first data wiring 191_1 in the first sub-pixel circuit region 10 on the second insulating interlayer 195.; Para. 0111, Fig. 12...., and The second high power supply voltage wiring 290_2 may extend in the first direction D1 as being spaced apart from the second data wiring 191_2 in the second sub-pixel circuit region 30 on the second insulating interlayer 195.; Para. 0112, Fig. 12), and a driving transistor connected in series between the anode power wire connection terminal and the anode connection terminal (TR1 driving transistor is being connected in series between ELVDD and the anode of OLED; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Lee to the system of Hou in view of Yu in order to improve the visibility of the OLED display device.
However, Hou in view of Yu, and Lee does not specifically disclose wherein in the sub-pixel, the anode connection terminals of the two pixel driving circuits are electrically connected to the anode of the light emitting device.
In an analogous art, Kim discloses wherein in the sub-pixel, the anode connection terminals of the two pixel driving circuits are electrically connected to the anode of the light emitting device (driving transistors D_TFT1 and D_TFT2 are being connected to the anode of the OLED1; Para. 0059, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Kim to the system of Hou in view of Yu, and Lee in order to obtain the desired gray level for each pixel by resetting the gates of the two driving thin film transistors provided in each pixel before the two driving thin film transistors are turned on.
Referring to claim 2, Hou as modified by Lee discloses wherein for each of the plurality of sub-pixels, equivalent circuit structures of the two pixel driving circuits are identical (see Lee, Fig. 12 that the first sub-pixel 200_1 and second sub-pixel 200_2 are identical).
(see Lee, Fig. 12 that the first sub-pixel 200_1 and second sub-pixel 200_2 have identical structure, thus is a mirror structure).
Referring to claim 5, Hou as modified by Lee discloses wherein for each of the plurality of sub-pixels, the anode of the light emitting device has an uninterrupted continuous structure (see Lee, the anode terminal of the OLED may correspond to the lower electrodes 291_ 1 and 291_2 of FIG. 12, each has uninterrupted continuous structure similar to applicant’s specification that “(applicant’s specification, paragraph 0035) the anode 71 has an uninterrupted continuous structure in Fig. 4”).
Referring to claim 6, Hou as modified by Lee discloses wherein for each of the plurality of sub-pixels, the anode of the light emitting device comprises a first anode (291_ 1; Fig. 12) and a second anode (291_ 2; Fig. 12), and the first anode and the second anode are spaced apart from each other (see Lee, 291_1 and 291_2 are spaced apart; see Fig. 12, Paras. 0120-1021), and the anode connection terminals of the two pixel driving circuits are electrically connected to the first anode and the second anode, respectively (see Lee, The connection patterns 390_1 and 390 _ 2 as the anode connection terminals that connects to 291_1 and 292_2 and provide a driving current to the 291_1 of the first sub-pixel structure 200_1 and the second 291_2 of the second sub-pixel structure 200_2.; Paras. 0117-0118, Fig. 12).
Referring to claim 7, Hou discloses wherein the one or more anode power wires comprise a plurality of anode power wires arranged in a row direction, each of the plurality of anode power wires corresponding to one of the one or more first sub-pixel columns, and the row direction is perpendicular to the column direction (row wire connection from 121 to each pixels 111 and 112, and the wires correspond to all pixels 111 in a column and all pixels 112 in a column; Fig. 1).
(wires 13 in the display substrate 11, thus obvious insulated from each other; Fig. 1).
Referring to claim 10, Hou discloses wherein a tail end of the second extension segment of each of the plurality of anode power wires is suspended (wire 12 tail end is suspended; Fig. 1).
Referring to claim 13, Hou discloses wherein the second extension segment extends in the column direction to the first non-display region (second extensions 121 are in a non-display regions on right and left sides of the display panel; Fig. 1).
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hou (US# 2019/0326381 hereinafter Hou) in view of Yu et al. (US# 8,446,345 hereinafter Yu), Lee et al. (US# 2019/0341431 hereinafter Lee), Kim (US# 2008/0180364 hereinafter Kim), and Han et al. (US# 9,129,923 hereinafter Han).
Referring to claim 4, Hou in view of Yu, Lee, and Kim as applied above does not specifically disclose wherein for each of the plurality of sub-pixels, the two pixel driving circuits are electrically connected to a same data wire.
In an analogous art, Han discloses wherein for each of the plurality of sub-pixels, the two pixel driving circuits are electrically connected to a same data wire (the first and second subpixels are connected to a same data line DLj; Col. 3 lines 1-2, see Figs. 2, 5,11 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Han to the system of Hou .

Claim Objections
Claims 8, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 8, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations further “comprising:
a plurality of second sub-pixel columns arranged in the row direction, and one of the plurality of second sub-pixel columns being disposed between every two adjacent first sub-pixel columns of the one or more first sub-pixel columns;
wherein each of the plurality of second sub-pixel columns comprises a plurality of sub-pixels arranged in the column direction, each of the plurality of sub-pixels comprises a light emitting device and two pixel driving circuits, wherein the two pixel driving circuits of each sub-pixel are configured to drive the same one light emitting device of the sub-pixel, the light emitting device comprises a cathode, an organic light emitting layer and an anode that are disposed in a stack manner, each of the two pixel driving circuits comprises an anode power wire connection terminal, an anode connection terminal, and a driving transistor connected in series between the anode power wire connection terminal and the anode connection terminal, and in the sub-pixel, the anode connection terminals of the two pixel driving circuits are electrically connected to the anode of the light emitting device;
for each of the plurality of second sub-pixel columns, two first sub-pixel columns adjacent to the second sub-pixel column in the row direction are respectively a first adjacent sub-pixel column and a second adjacent sub-pixel column, an anode power wire of the plurality of anode power wires corresponding to the first adjacent sub- pixel column is a first adjacent anode power wire, and an anode power wire of the plurality of anode power wires corresponding to the second adjacent sub-pixel column is a second adjacent anode power wire; and
in each of the plurality of sub-pixels of each of the plurality of second sub-pixel columns, the anode power wire connection terminals of the two pixel driving circuits are respectively electrically connected to the first extension segment of the first adjacent anode power wire and the second extension segment of the second adjacent anode power wire”.
Referring to claim 11, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein tail ends of the second extension segments of the plurality of anode power wires are electrically connected to each other”.
Referring to claim 12, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “further comprising a second non-display region located at a side of the display region facing away from the first non-display region in the column direction, wherein the first extension segment extends to the second non-display region through the display region in the column direction, and the tail end of the first extension segment is electrically connected to the head end of the second extension segment in the second non-display region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                              

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624